Case: 20-2170   Document: 39     Page: 1   Filed: 07/23/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                 LARRY B. WINDHAM,
                   Claimant-Appellant

                            v.

       DENIS MCDONOUGH, SECRETARY OF
              VETERANS AFFAIRS,
               Respondent-Appellee
              ______________________

                       2020-2170
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 19-1216, Judge Michael P. Allen.
                 ______________________

                 Decided: July 23, 2021
                 ______________________

    ETHAN MARON, Lieberman & Mark, LLP, Washington,
 DC, argued for claimant-appellant. Also represented by
 JEANY MARK.

    IN KYU CHO, Civil Division, Commercial Litigation
 Branch, United States Department of Justice, Washington,
 DC, argued for respondent-appellee. Also represented by
 BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR., ROBERT
 EDWARD KIRSCHMAN, JR.; MEGHAN ALPHONSO, Y. KEN LEE,
Case: 20-2170     Document: 39      Page: 2    Filed: 07/23/2021




 2                                    WINDHAM    v. MCDONOUGH



 Office of General Counsel, United States Department of
 Veterans Affairs, Washington, DC.
                  ______________________

     Before CHEN, CLEVENGER, and HUGHES, Circuit Judges.
 HUGHES, Circuit Judge.
     Larry Windham appeals the decision of the United
 States Court of Veterans Claims that affirmed the decision
 of the Board of Veterans’ Appeals denying service connec-
 tion for chronic fatigue. For the reasons below, we dismiss
 Mr. Windham’s appeal for lack of jurisdiction.
                               I
      Mr. Windham served honorably in the United States
 Air Force from August 1980 through September 1992.
 Windham v. Wilkie, No. 19-1216, 2020 WL 1238326, at *1
 (Vet. App. Mar. 16, 2020). In October 2009, Mr. Windham
 filed a claim for service connection for multiple disabilities,
 including a sleep and fatigue disorder. He had a medical
 exam in May 2010, amended in June 2010, which noted
 that Mr. Windham “ha[d] noted some fatigue for the past
 3–4 years but . . . not on a daily basis.” J.A. 36–37. It also
 reported that he worked as a charter bus driver, frequently
 driving through the night, and that his sleep schedule was
 therefore inconsistent. Id. The medical report opined that
 his fatigue and sleep disturbances were likely caused by his
 inconsistent sleeping schedule, and “less likely as not
 caused by or a result of a specific exposure event experi-
 enced . . . during service in Southwest Asia.” Id. In an Au-
 gust 2010 rating decision, the VA regional office denied Mr.
 Windham’s claim.
     Mr. Windham appealed to the Board in February 2012,
 and the Board denied entitlement to service connection for
 fatigue in December 2016. Mr. Windham then sought re-
 view in the Veterans Court. He argued that the Board did
 not provide an adequate statement of reasons or bases for
Case: 20-2170     Document: 39      Page: 3   Filed: 07/23/2021




 WINDHAM   v. MCDONOUGH                                      3



 denying service connection for fatigue because it did not
 consider certain VA treatment records noting low energy
 and insomnia or certain lay statements made by Mr. Wind-
 ham. Windham, 2020 WL 1238326, at *1. In a March 2020
 memorandum decision, a single judge of the Veterans
 Court agreed with Mr. Windham that the Board did not
 address certain VA treatment records or his lay state-
 ments. But the single judge also found that the Board pro-
 vided an adequate bases for its decision to deny service
 connection, because “the Board found no evidence of record
 that a nexus exists between any present disability and ser-
 vice warranting service connection for fatigue.” Id. at *2.
 Thus, the Veterans Court found that there was no prejudi-
 cial error in the Board’s decision to deny service connection
 for fatigue. In May 2020, the Veterans Court granted Mr.
 Windham’s motion for panel review, and a majority of the
 panel adopted the single-judge decision as the decision of
 the court. J.A. 2–4.
                               II
     We have limited jurisdiction to review decisions by the
 Veterans Court. We decide “all relevant questions of law,
 including interpreting constitutional and statutory provi-
 sions.” 38 U.S.C. § 7292(d)(1). But we lack jurisdiction to
 review factual issues and the application of law to fact, un-
 less a constitutional question is presented. See Cook v.
 Principi, 353 F.3d 937, 939 (Fed. Cir. 2003); see also 38
 U.S.C. § 7292(d)(2).
      Mr. Windham argues that the Veterans Court erred in
 finding no prejudicial error, but this is an issue of applica-
 tion of law to fact that we lack jurisdiction to review. See,
 e.g., Pitts v. Shinseki, 700 F.3d 1279, 1286–87 (Fed. Cir.
 2012). Mr. Windham also argues that this case involves the
 VA’s obligation under 38 U.S.C. § 5103A(d)(2) to assist
 claimants through the provision of an adequate medical ex-
 amination or opinion. However, because Mr. Windham
 makes this argument for the first time on appeal and did
Case: 20-2170    Document: 39       Page: 4   Filed: 07/23/2021




 4                                    WINDHAM   v. MCDONOUGH



 not raise it before the Board or the Veterans Court, we de-
 cline to consider it. 1
                              III
    Because we lack jurisdiction to review the Veterans
 Court’s finding of no prejudicial error by the Board, we dis-
 miss.
                        DISMISSED
 No costs.




     1    As the Secretary noted in his brief, Mr. Windham
 is able to obtain a new medical opinion and advance a new
 claim based on new and material evidence, as appropriate.
 See 38 C.F.R. § 3.156 (for legacy claims); 38 C.F.R. § 3.2501
 (for supplemental claims based on new and relevant evi-
 dence under the modernized review system).